Title: To George Washington from Alexander Spotswood, 4 November 1797
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost, November 4th 1797

Your favr of the 1st Inst. came to hand yesterday; I am happy that you have the prospect of geting a house keeper for Mrs Washington & hope she may please.
Rawlings being at present engaged, can Suffer no inconvenience Therefore I shall keep him in Suspence for ten days, for fear you may be disapointed in the Woman you expect—should this be the case, you can then resort to Rawlins, should you chuse him, in which case, you will please inform me.
Respecting your Kentucky lands, I wrote you fully In September, and with my own hand put the letter into the box at the post office; and as it did not require an answer, and presumeing it would get Safe to hand—was the reason I said nothing on this Subject in my last—but as it appears to have mis-carried, I will repeat again.
Before my Visit to Mt Vernon In August last—I wrote to the Register of the land office in Richmond—informed him of the Claim Stevens (which is the mans name) put up to 2600 acrees of this land; Inclosed him the Copies of the patents of these two tracts of land, which I recd from Lee, at the time I made the purchase of him; & desired he would forward me every record from his office Respecting these two tracts.
This letter I gave to Mr Robt Brooke open—and desired his Attention to the Business. In three days after I came home; I recd a letter from the Register, Incloseing back the Pattents; and every Record relating to these lands, from the face of which; it appears Stevenses claim is without foundation.
However to Reduce the Business to a certainty; I embraced the opportunity of general Possie going to Kentucky, to give him a State Similar to the one given to the register of the land office here; and inclosed him the two pattents, and the records obtained from the office in Richmond; and requested, on his arriveal at Loisville, (falls of Ohio)—to apply to Brackenrige at his office, & shew him my State, which details Stevenses claim; & get from

Brackenrige, every record, in his office Respecting this land, and on his way to Lexington to call on Stevens; and compare papers. this letter &c. I put into the hands of Mr Maury; who informs me, it was with Several of his own, delivered to General Possie, to whoom I have written two letters since, pressing him to Investigate this Bussiness fully, and have not the least doubt of an exact compliance, and so soon as he returns you shall have every information from dr Sr Yr Sincerely Affectionate & ob. st

A. Spotswood


The family desires to be remembered affectily to all at Mr Vernon. P.S. The Servant of my Brother in law Mr Wm Washington has just arrived here—he Says his Master and all the family are well, except poor Austin, who is very low—Indeed my Eldest son was from Haywood About fifteen days ago—and Said poor Austin could not possible recover, poor gentleman he is much to be pitied—his misfortunes in a few years has been great.

